Exhibit 99.1 Mortgage Pool Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.250 1 $ 870,985.00 0.10 % 870,985.00 360 757 80.00 5.375 1 424,681.00 0.05 424,681.00 360 709 80.00 5.500 7 3,795,950.00 0.45 542,278.57 360 756 75.31 5.625 12 7,338,635.00 0.86 611,552.92 360 755 77.27 5.750 27 16,500,458.27 1.94 611,128.08 358 761 73.21 5.875 99 56,938,705.33 6.70 575,138.44 360 745 71.85 5.999 3 1,732,611.93 0.20 577,537.31 359 745 80.00 6.000 201 128,327,490.62 15.10 638,445.23 360 751 73.40 6.095 1 479,500.00 0.06 479,500.00 360 717 84.12 6.125 342 218,650,429.69 25.72 639,328.74 360 750 73.95 6.250 572 365,028,842.65 42.94 638,162.31 360 747 71.50 6.335 1 505,000.00 0.06 505,000.00 360 725 82.92 6.375 74 44,104,092.00 5.19 596,001.24 360 745 74.58 6.500 5 2,649,000.00 0.31 529,800.00 360 712 74.41 6.625 1 689,784.00 0.08 689,784.00 360 770 79.64 6.750 3 1,960,996.93 0.23 653,665.64 360 695 71.15 Total 1,350 $ 849,997,162.42 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at the mortgage rates net of interest premium charge by the related lenders.As of the cut-off date, the weighted average mortgage rate of the mortgage loans (net of such premiums) was approximately 6.143% per annum.Without the adjustment, the weighted average on the mortgage loans was approximately 6.144% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 – 450,000.00 155 $ 67,763,545.68 7.97 % 437,184.17 6.124 360 746 73.36 450,000.01 – 500,000.00 260 124,295,849.66 14.62 478,060.96 6.162 360 750 72.13 500,000.01 – 550,000.00 236 123,919,506.39 14.58 525,082.65 6.142 360 741 74.06 550,000.01 – 600,000.00 194 112,379,106.54 13.22 579,273.75 6.130 360 750 74.45 600,000.01 – 650,000.00 131 82,379,442.43 9.69 628,850.71 6.147 359 750 73.91 650,000.01 – 700,000.00 74 50,114,307.80 5.90 677,220.38 6.105 360 750 73.70 700,000.01 – 750,000.00 45 32,726,584.67 3.85 727,257.44 6.170 360 742 72.77 750,000.01 – 1,000,000.00 205 178,547,785.19 21.01 870,964.81 6.144 360 750 72.92 1,000,000.01 – 1,500,000.00 39 49,668,034.06 5.84 1,273,539.33 6.144 360 754 66.98 1,500,000.01 – 2,000,000.00 8 14,823,000.00 1.74 1,852,875.00 6.143 360 756 67.25 Above 2,000,000.00 3 13,380,000.00 1.57 4,460,000.00 6.250 360 747 64.12 Total 1,350 $ 849,997,162.42 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans was approximately $629,628. 2 FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660-679 57 $ 33,128,444.17 3.90 % 581,200.77 6.162 360 670 73.44 680-699 79 44,627,879.68 5.25 564,909.87 6.178 360 690 76.49 700-719 197 121,801,054.52 14.33 618,279.46 6.143 360 710 71.93 720 and Above 1,017 650,439,784.05 76.52 639,567.14 6.140 360 763 72.63 Total 1,350 $ 849,997,162.42 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans was approximately 748. Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 60 $ 43,789,435.70 5.15 % 729,823.93 6.158 360 755 40.17 50.01 to 55.00 39 25,859,285.00 3.04 663,058.59 6.127 359 748 52.80 55.01 to 60.00 59 45,450,015.58 5.35 770,339.25 6.171 360 755 58.33 60.01 to 65.00 71 41,824,265.43 4.92 589,074.16 6.130 360 747 62.91 65.01 to 70.00 158 99,449,280.22 11.70 629,425.82 6.169 360 744 68.28 70.01 to 75.00 158 101,131,932.08 11.90 640,075.52 6.151 360 746 73.41 75.01 to 80.00 786 482,742,847.89 56.79 614,176.65 6.134 360 749 79.48 80.01 to 85.00 6 2,965,650.00 0.35 494,275.00 6.357 360 699 83.53 85.01 to 90.00 12 6,348,250.52 0.75 529,020.88 6.138 359 724 89.76 90.01 to 95.00 1 436,200.00 0.05 436,200.00 5.625 360 713 91.83 Total 1,350 $ 849,997,162.42 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans was approximately 72.76%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of OriginalCombined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 56 $ 40,924,435.70 4.81 % 730,793.49 6.156 360 755 40.20 50.01 to 55.00 39 25,409,285.00 2.99 651,520.13 6.129 359 747 52.61 55.01 to 60.00 50 36,367,015.58 4.28 727,340.31 6.170 360 760 57.21 60.01 to 65.00 64 36,089,203.31 4.25 563,893.80 6.114 360 746 62.09 65.01 to 70.00 147 96,324,875.55 11.33 655,271.26 6.176 360 742 67.53 70.01 to 75.00 144 88,710,032.84 10.44 616,041.89 6.147 360 748 73.08 75.01 to 80.00 517 324,033,691.14 38.12 626,757.62 6.135 360 750 78.84 80.01 to 85.00 52 31,344,409.36 3.69 602,777.10 6.179 360 739 78.01 85.01 to 90.00 215 132,192,338.20 15.55 614,848.08 6.139 360 750 79.32 90.01 to 95.00 32 18,729,753.74 2.20 585,304.80 6.141 360 727 79.52 95.01 to 100.00 34 19,872,122.00 2.34 584,474.18 6.090 360 737 79.96 Total 1,350 $ 849,997,162.42 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans was approximately 75.73%. (2) Takes into account any secondary financing on the mortgage loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 31 $ 17,287,294.61 2.03 % 557,654.66 6.154 360 748 73.93 California 664 410,789,351.11 48.33 618,658.66 6.138 360 747 72.12 Colorado 33 20,308,027.04 2.39 615,394.76 6.149 360 759 72.45 Florida 37 24,593,337.31 2.89 664,684.79 6.205 360 741 72.09 Maryland 36 23,587,870.26 2.78 655,218.62 6.142 360 746 73.66 New Jersey 56 34,464,468.14 4.05 615,436.93 6.151 360 751 73.01 New York 53 38,304,790.25 4.51 722,731.89 6.115 359 757 66.63 Texas 38 25,996,902.34 3.06 684,129.01 6.134 360 750 76.82 Virginia 48 29,045,756.00 3.42 605,119.92 6.120 360 754 75.66 Washington 59 36,705,405.25 4.32 622,125.51 6.131 360 741 73.75 Other (less than 2%) 295 188,913,960.11 22.23 640,386.31 6.158 360 750 74.05 Total 1,350 $ 849,997,162.42 100.00 % (1) The Other row in the preceding table includes 36 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 0.709% of the mortgage loans were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 376 $ 214,106,411.00 25.19 % 569,431.94 6.155 360 735 69.80 Purchase 694 461,240,613.12 54.26 664,611.83 6.131 360 756 75.19 Refinance (Rate/Term) 280 174,650,138.30 20.55 623,750.49 6.164 360 743 69.97 Total 1,350 $ 849,997,162.42 100.00 % 5 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 2-4 Family Residence 9 $ 5,895,532.03 0.69 % 655,059.11 6.102 360 754 74.60 Cooperative 5 4,650,472.52 0.55 930,094.50 6.219 360 782 55.14 Low-Rise Condominium 84 49,780,280.00 5.86 592,622.38 6.136 360 760 75.70 Planned Unit Development 392 252,935,132.24 29.76 645,242.68 6.130 360 750 73.34 Single Family Residence 860 536,735,745.63 63.15 624,111.33 6.151 360 746 72.35 Total 1,350 $ 849,997,162.42 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Owner Occupied 1,286 $ 804,946,533.82 94.70 % 625,930.43 6.141 360 747 72.87 Second/Vacation Home 64 45,050,628.60 5.30 703,916.07 6.184 360 764 70.79 Total 1,350 $ 849,997,162.42 100.00 % 1) (Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 1,268 $ 796,018,960.62 93.65 % 627,775.21 6.144 749 72.75 359 69 45,418,307.51 5.34 658,236.34 6.152 746 72.48 358 8 5,429,276.25 0.64 678,659.53 6.108 727 77.69 357 2 1,508,918.04 0.18 754,459.02 6.085 738 74.34 300 3 1,621,700.00 0.19 540,566.67 6.012 761 67.46 Total 1,350 $ 849,997,162.42 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans was approximately 360 months. Interest-Only Periods at Origination Interest-Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 940 $ 588,709,368.86 69.26 % 626,286.56 6.141 360 750 72.01 120 410 261,287,793.56 30.74 637,287.30 6.149 360 745 74.45 Total 1,350 $ 849,997,162.42 100.00 % 7 Prepayment Charge Periods at Origination Prepayment Charge Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 1,315 $ 828,052,244.48 97.42 % 629,697.52 6.138 360 749 72.81 15 1 930,016.73 0.11 930,016.73 6.250 359 743 74.47 36 4 2,162,964.28 0.25 540,741.07 6.380 360 733 75.16 60 30 18,851,936.93 2.22 628,397.90 6.334 360 730 70.35 Total 1,350 $ 849,997,162.42 100.00 % 8
